                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

THOMAS R. AUSTIN,
                   Petitioner,
      v.                                           Case No. 14-cv-608-pp
SUSAN NOVAK,
                   Respondent.

 ORDER CONSTRUING PETITIONER’S LETTER AS SECOND MOTION FOR
 APPOINTMENT OF COUNSEL AND DENYING MOTION (DKT. NO. 27) AND
  DENYING OBJECTION TO TRANSFER PETITIONER AND MOTION FOR
        IMMEDIATE PRELIMINARY INJUNCTION (DKT. NO. 28)


I.    Motion to Appoint Counsel (Dkt. No. 27)

      Chief Judge William C. Griesbach screened the petitioner’s petition for

writ of habeas corpus and denied his motion to appoint counsel. Dkt. No. 5. In

the order, Judge Griesbach stated that he did not believe that the appointment

of counsel would serve the interests of justice. Id. at 3. He found that the

petitioner had “a greater than average ability to communicate in writing” and

concluded that there was no need for an outside investigation of facts or the

gathering of new evidence, and he found that the issues the petitioner had

raised were not so complex that denying him counsel would result in a

miscarriage of justice. Id. at 4. After the respondent answered, the clerk of

court transferred the case to this court and the parties filed their briefs.

      On June 21, 2018, the petitioner filed a letter asking about the status of

his petition. Dkt. No. 27. He also asked the court to “consider”—the court

thinks he meant “reconsider”—the motion that he’d filed back in 2014, asking


                                         1
Judge Griesbach to appoint counsel (dkt. no. 2). Id. He reiterated the issues

that he raised in his petition, and asked the court to “consider the appointment

of counsel by the Federal Defender’s office so [that he] could bring these

unconstitutional issues properly into [the court] for review.” Id.

      It appears that the petitioner is asking the court to reconsider Judge

Griesbach’s order denying his request for the appointment of counsel. Other

than stating how important his issues are, the petitioner has not given the

court any reason to reconsider that decision. There is no statutory or

constitutional right to court-appointed counsel in federal civil litigation. Pruitt

v. Mote, 503 F.3d 647, 647 (7th Cir. 2007). This is particularly true in habeas

cases. The Seventh Circuit Court of Appeals has held that “[a] litigant is not

entitled to appointed counsel in a federal postconviction proceeding,” although

it notes that a district court “may appoint counsel if ‘the interests of justice so

require.’” Taylor v. Knight, 223 Fed. App’x 503, 504 (7th Cir. 2007) (citations

omitted) (quoting 18 U.S.C. §3006A(a)(2)(B)).

      The parties have briefed the issues the petitioner raised. It is not the fact

that the petitioner does not have a lawyer that is making this case drag on; it is

the court’s heavy case load and large backlog. There is nothing a lawyer could

do for the petitioner right now, even if the court believed that he needed one,

and the court does not. The court agrees with Judge Griesbach that the

petitioner writes clearly, and is able to explain his arguments in a way that the

court can understand them. There is nothing to do at this point but for the

court to rule on the petition. The court hopes to be able to do that soon.

                                         2
II.   Objection to Transfer Petitioner Under Rule 36 and Motion for
      Immediate Preliminary Injunction to Stop Retaliatory Acts Causing
      Emotional Abuse (Dkt. No. 28)

      On November 26, 2018, the petitioner filed a motion asking the court to

grant him preliminary injunctive relief. Dkt. No. 28. He signed the motion on

November 18, 2018. Id. at 8. A history of the petitioner’s housing assignments

is helpful to understanding his argument, and the court’s ruling.

      The petitioner went into the custody of the Department of Corrections in

December 2002. https://appsdoc.wi.gov/lop/detail.do. After a little over a

month in reception at Dodge Correctional Institution (the central reception

center for adult male inmates), he was designated to the minimum-security

section of the Fox Lake Correctional Center (FLCC). Id. He eventually was

released to extended supervision in January of 2005. Id. In October 2006, he

returned to Department of Corrections custody, and eventually was designated

to the Fox Lake Correctional Institution (FLCI). Id. He remained at FLCI for the

next ten years, through November 2016, and was housed there when he filed

this petition in May 2014. Id. On November 23, 2016, he was transferred to

Oakhill Correctional Institution. Id. Two years later, the petitioner was

transferred from Oakhill to Dodge Correctional Institution to Columbia

Correctional Institution. Id.

      The petitioner says that in 2015, while he was at FLCI, he helped

someone named Ryan Rozak filed a federal civil rights lawsuit against Randall

Hepp, who at that time was the warden at FLCI. Dkt. No. 28 at 2. The

petitioner says that Rozak had attorneys, and that Rozak notified the petitioner

                                        3
that the attorneys wanted to talk to him about the lawsuit and about discovery

materials that were being sent to Rozak. Id. The petitioner says that there was

a conference call scheduled for November 22, 2016, but before that call took

place, Rozak’s lawyers delivered the discovery to FLCI’s mail room, where a

captain intercepted them. Id. The petitioner says that the captain called Rozak

to his office and threatened Rozak (apparently because of the amount of

paperwork that had been delivered). Id. The petitioner says Rozak went straight

back to his unit and called his lawyers, who called Warden Hepp, who

disciplined the captain. Id. at 2-3. The petitioner says that Rozak’s lawyer also

called Department of Corrections headquarters in Madison. Id. at 3.

      The petitioner alleges that Hepp went to Rozak’s housing unit and asked

if Rozak knew the petitioner. Id. When Rozak replied that he did know the

petitioner, Hepp said that the petitioner had “made a lot of enemies in

Madison;” Rozak related this to the petitioner the next morning. Id.

      On November 22, 2016, the petitioner participated in the conference call

with Rozak’s lawyers, and was told that he might be a “victim-witness” to

Rozak’s suit. Id. The petitioner alleges that “the very next day,” he was moved

to Oakhill Correctional Institution (a minimum security prison), despite the fact

that he was supposed to have been moved to the John C. Burke Correctional

Center (a minimum security facility offering work release programs). Id. The

petitioner says he later found out that Rozak’s case was resolved through

arbitration, and that the governor of Wisconsin had given FLCI three million

dollars to correct the water issue that was the subject of Rozak’s suit. Id.

                                        4
      The petitioner says that while the “court proceedings” were pending,

Hepp became the interim warden at Oakhill, where the petitioner had been

living since November 23, 2016 (the day after the conference call with Rozak’s

lawyers). Id.

      The petitioner believes that because he helped Rozak with Rozak’s

lawsuit, Oakhill staff were mistreating him and subjecting him to emotional

abuse by misrepresenting facts, lying to him and threatening him with loss of

possible work release and community custody privileges. Id. at 7. He says that

he saw others getting community custody jobs even though they had much

more time left until their mandatory release dates than he did. Id. He says that

Oakhill staff failed to notify him when his only aunt died in early November

2018. Id.

      The petitioner also alleges that the Parole Review Committee and the

Bureau of Classification and Movement were retaliating against him for filing

this habeas petition, by eliminating him from programs that he needed to

complete in order to earn work release privileges. Id. at 1, 5, 7. He indicates

that he found out that the husband of the petitioner’s “accident victim” had

worked for the Department of Corrections for twenty-two years, and as of the

date of the motion, had a position with the Department of Administration in

Madison, “Which the [Bureau of Classification and Movement] is affiliated.” Id.

at 5. The petitioner alleged that this fact raised a concern for “victim-family

retaliation.” Id. The petitioner indicates that he found out money was being




                                         5
misappropriated from his inmate account; he filed inmate complaints but they

have been denied or dismissed. Id. at 5-7.

        For all these reasons, the petitioner asks the court to order the

Department of Corrections and Oakhill to “relinquish” all documents in his

confidential file for investigation, to expose possible violations of his rights. Id.

at 8. He asked the court to issue an order under Federal Rule of Civil

Procedure 36, prohibiting Oakhill from transferring him to anywhere other

than a “center.”1 Id.

        “[A] preliminary injunction is an exercise of a very far-reaching power,

never to be indulged in except in a case clearly demanding it.” Girl Scouts of

Manitou Council, Inc. v. Girl Scouts of U.S. of America, Inc., 549 F.3d 1079,

1085 (7th Cir. 2008) (quoting Roland Mach. Co. v. Dresser Indus., Inc., 749

F.2d 380, 389 (7th Cir. 1984)). To determine whether such an extraordinary

remedy is warranted, a district court “engages in an analysis that proceeds in

two distinct phases: a threshold phase and a balancing phase.” Id. at 1085-

1086.

        To survive the “threshold” phase, a party asking for a preliminary

injunction must show (a) “that absent a preliminary injunction, [he] will suffer

irreparable harm in the interim period prior to final resolution of [his] claims;”

(b) “that traditional legal remedies would be inadequate,” and (c) “that [his]




1 Fed. R. Civ. P. 36 allows a party in a civil lawsuit to serve written requests for
admission on the other side. It is not clear how this rule provides a basis for
the petitioner’s request for injunctive relief.

                                          6
claim has some likelihood of succeeding on the merits.” Id. (citations omitted).

If the party asking for the injunction fails to demonstrate any of these

requirements, the court must deny the injunction. Id. (citation omitted). Only if

the party has met all three requirements does the court move to the balancing

phase, where it weighs the irreparable harm the moving party would suffer if

the court didn’t grant the injunctive relief against the irreparable harm the

nonmoving party would suffer if the court granted the relief. Id. (citations

omitted).

      The petitioner has not met the threshold requirements for the court to

issue a preliminary injunction. First, in the time since the petitioner filed his

request for injunctive relief, he has been moved out of Oakhill. To the extent

that he asked for injunctive relief to protect him from mistreatment at Oakhill,

he no longer needs that protection. Second, to the extent that the petitioner

believes that people retaliated against him for helping Rozak or for filing this

habeas petition, there is a remedy available to him: he can bring a lawsuit

against those people under 42 U.S.C. §1983. This means he has an adequate

remedy at law for those concerns. Third, the court cannot issue injunctive relief

for a harm that the petitioner thinks might happen, such as his concern that a

member of the victim’s family might retaliate against him. A party seeking

injunctive relief must demonstrate that that party is suffering irreparable

harm, not that he might suffer irreparable harm in the future. Fourth, a federal

habeas petitioner has an uphill battle in demonstrating that he has a

reasonable likelihood of success on the merits of his claims. Certainly there are

                                         7
some habeas petitioners who prevail, but a habeas petitioner must

demonstrate to the federal court that the state court decisions were contrary to

or involved an unreasonable application of federal law, or were based on an

unreasonable determination of the facts in light of the evidence before the state

court. This is a tough standard. Here, the respondent has argued that the

petitioner has not met that standard, as well as arguing that the petitioner did

not timely file this habeas petition.

       Because the petitioner has not met the threshold requirements for

injunctive relief, the court need not conduct the balancing phase of the

analysis. The court will dismiss the petitioner’s motions.

III.   Conclusion

       The court CONSTRUES the petitioner’s letter as a second motion to

appoint counsel, and DENIES that motion WITHOUT PREJUDICE. Dkt. No.

27.

       The court DENIES the petitioner’s objection to transfer and motion for

immediate preliminary injunction. Dkt. No. 28.

       Dated in Milwaukee, Wisconsin this 20th day of March, 2019.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        United States District Judge




                                          8
